Motion by plaintiff to dismiss defendant’s appeals denied, on condition that the appeals be brought on for argument at the term of this court commencing on the 11th day of January, 1938. Stay continued as to the appeal from the order of the Albany Special Term, on condition that these appeals be argued at the term of this court commencing January 11, 1938. Motion for stay of the order of Justice McNaught, granted August 24, 1937, denied. Present — ■ Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.